DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 1, lines 5/6, recite “setting an operating point of the piston”.  Eventhough the specification uses the term “operating point” several times, it is unclear what an operating point is.  There is no definition for the term and no direct relationship between the “operating point” or setting the operating point to the structure of the piston.  What does it do?  How is it determined?   

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claims 1-6 and 8-10 are rejected under 35 U.S.C. 102(a)(1)(a)(2) as being anticipated by Conley et al., U.S. Patent Publication 2012/0134847.

As per claim 1, Conley et al. disclose a lubrication distribution assembly (300) [pump unit] comprising:
 	a lubrication metering device (1200) [drive mechanism] (fig. 20) comprising a piston (1330),
 	a sensor (1220) automatically detecting a piston stroke length (para [0152]) of the piston over at least two movement cycles of the piston (1330), and
 	a controller (1226) receiving the piston stroke length from the sensor (1220), setting an operating point of the piston (1330) based on the piston stroke length, and controlling the lubrication metering device (300) by utilizing the set operating point.  Examiner interprets Conley et al. disclose at least  two movement cycles as it appears every movement cycle is detected by the controller.  A operating point of the piston, as best understood, is interpreted to be an amount of lubricant delivered on a particular stroke, knowing the length of the stroke, diameter of the piston, etc. (paras [0151-0153]).

As per claim 2, Conley et al. as set forth above, disclose the controller (1226) sets the operating point of the piston (1330) based on the at least two detected instances of the piston stroke length (paras [0151-0153]).  As described above with claim 1, Examiner interprets every stroke length is detected and used as a set operating point to determine the total amount of lubricant delivered.

As per claim 3, Conley et al. as set forth above, disclose the sensor (1220) detects the piston stroke length at predetermined intervals (1210) [position designators].

As per claim 4, Conley et al. as set forth above, disclose the controller (1226) sets the operating point at predetermined intervals (1210) (paras [0152, 0153]).
As per claim 5, Conley et al. as set forth above, disclose the sensor (1220) is a proximity switch (para [0152]).

As per claim 6, Conley et al. as set forth above, disclose the proximity switch (1220) comprises an inductive sensor (para [0152]), a capacitive sensor, or a magnetic field sensor.

As per claim 8, Conley et al. as set forth above, disclose the controller (1226) sets the operating point of the piston (1330) to a predetermined portion along the piston stroke length (para [0152]).

As per claim 9, Conley et al. as set forth above, disclose the lubrication distribution assembly (300) comprises an adapter unit (1214) [follower] (fig. 20) that connects to the piston (1330) and the sensor (1220).

As per claim 10, Conley et al. as set forth above, disclose the lubrication distribution assembly (300) comprises a sleeve (1224) [follower housing] in which the sensor (1220) and the adapter (1214) unit are arranged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Conley et al., U.S. Patent Publication 2012/0134847.

As per claim 7, Conley et al. as set forth above, discloses the claimed invention except for the controller determines an average piston stroke length for setting the operating point of the piston. It would have been obvious matter of design to average the necessary piston stroke lengths required to deliver a known quantity of lubricant instead of delivering full piston stroke lengths until a partial stroke is required for consistent lubricant flow, since applicant has not disclosed either method of setting piston stroke length solves any stated problems or is for any particular purpose and it appears that the invention would perform equally well with an averaging or non-averaging method.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK KENNETH BUSE whose telephone number is (571)270-3139. The examiner can normally be reached 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 

/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        



/M.K.B/Examiner, Art Unit 3654